Order entered July 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00669-CV

         HOMEADVISOR, INC. AND ANGI HOMESERVICES INC., Appellants

                                                V.

           ZAK WADDELL AND ELIZABETH WADDELL, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-06796

                                            ORDER
       This is an accelerated appeal from the trial court’s order denying appellants’ motion to

compel arbitration. Before the Court is appellants’ July 10, 2019 agreed motion for a thirty-day

extension of time to file their brief. Appellants explain they are awaiting rulings from the trial

court that “bear directly upon this appeal.” We GRANT the motion as follows.

       We ORDER Dallas County District Clerk Felicia Pitre to file a supplemental clerk’s

record containing (1) a copy of the trial court’s docket sheet; (2) any findings of fact and

conclusions of law filed by the trial court or trial court order on appellants’ request for findings

and conclusions; and, (3) any order on appellants’ motion to partially strike appellees’ affidavits

in response to appellants’ motion to compel arbitration. If any of the requested items cannot be

located, Ms. Pitre shall state so in writing. The supplemental clerk’s record and/or requested
verification shall be filed no later than August 1, 2019. Appellants’ brief shall be filed within

twenty days of the filing of the supplemental clerk’s record and any written verification.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Maricela Moore, Presiding Judge of the 162nd Judicial District Court; Ms. Pitre; and, the parties.




                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE